       Case 1:20-cv-00329-JDB Document 43 Filed 09/07/21 Page 1 of 24


                                                APPEAL,CLOSED,PROSE−NP,TYPE I−FOIA
                              U.S. District Court
                   District of Columbia (Washington, DC)
             CIVIL DOCKET FOR CASE #: 1:20−cv−00329−JDB

MCNEIL v. U.S. DEPARTMENT OF STATE et al            Date Filed: 02/05/2020
Assigned to: Judge John D. Bates                    Date Terminated: 03/18/2021
Case in other court: 21−05161                       Jury Demand: None
Cause: 05:552 Freedom of Information Act            Nature of Suit: 895 Freedom of
                                                    Information Act
                                                    Jurisdiction: U.S. Government Defendant
Plaintiff
ROBERT A. MCNEIL                       represented by ROBERT A. MCNEIL
                                                      729 Grapevine Highway
                                                      Apartment 148
                                                      Hurst, TX 76054
                                                      Email: bob.mcneil49@gmail.com
                                                      PRO SE


V.
Defendant
U.S. DEPARTMENT OF STATE               represented by Michael A. Tilghman
TERMINATED: 11/12/2020                                U.S. ATTORNEY'S OFFICE FOR THE
                                                      DISTRICT OF COLUMBIA
                                                      555 Fourth Street, NW
                                                      Washington, DC 20530
                                                      (202) 252−7113
                                                      Email: michael.tilghman@usdoj.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                     Alan Burch
                                                     DOJ−USAO
                                                     Eousa
                                                     3 Constitution Square
                                                     175 N Street, NE
                                                     Washington, DC 20002
                                                     202−252−5875
                                                     Email: alan.burch@usdoj.gov
                                                     TERMINATED: 09/24/2020

Defendant
INTERNAL REVENUE SERVICE               represented by Ryan O'Connor McMonagle
OFFICE OF PROCEDURE AND                               U.S. DEPARTMENT OF JUSTICE
ADMINISTRATION                                        Tax Division
TERMINATED: 11/03/2020                                Ben Franklin Station
                                                      P.O. Box 227

                                                                                              1
      Case 1:20-cv-00329-JDB Document 43 Filed 09/07/21 Page 2 of 24


                                                           Washington, DC 20044
                                                           (202) 307−1355
                                                           Fax: (202) 514−6866
                                                           Email: ryan.mcmonagle@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Defendant
UNITED STATES OF AMERICA                   represented by Benton Thomas Morton
                                                          DEPARTMENT OF JUSTICE
                                                          Tax Division
                                                          Ben Franklin Station
                                                          P.O. Box 227
                                                          Washington, DC 20044
                                                          202−598−6285
                                                          Email: benton.t.morton@usdoj.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                           Ryan O'Connor McMonagle
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
02/05/2020   1        COMPLAINT against U.S. DEPARTMENT OF STATE ( Filing fee $ 400,
                      receipt number 4616102337) filed by ROBERT A. MCNEIL. (Attachments: # 1
                      Civil Cover Sheet)(ztd) (Entered: 02/11/2020)
02/05/2020   2        ENTERED IN ERROR. . . . .SUMMONS (3) Issued as to U.S. DEPARTMENT
                      OF STATE, U.S. Attorney and U.S. Attorney General (Attachments: # 1 Civil
                      Cover Sheet)(ztd) Modified on 2/13/2020 (ztd). (Entered: 02/11/2020)
02/05/2020   3        SUMMONS (3) Issued as to U.S. DEPARTMENT OF STATE, U.S. Attorney
                      and U.S. Attorney General (ztd) (Entered: 02/13/2020)
03/04/2020   4        NOTICE of Appearance by Alan Burch on behalf of U.S. DEPARTMENT OF
                      STATE (Burch, Alan) (Entered: 03/04/2020)
03/12/2020            SUMMONS (1) REISSUED as to U.S. DEPARTMENT OF STATE (ztd)
                      (Entered: 03/12/2020)
03/23/2020   5        Consent MOTION for Extension of Time to File Answer by U.S.
                      DEPARTMENT OF STATE (Burch, Alan) (Entered: 03/23/2020)
03/23/2020            MINUTE ORDER: Upon consideration of 5 consent motion for extension of
                      time, and the entire record herein, it is hereby ORDERED that the motion is
                      GRANTED; it is further ORDERED that defendant's answer or other response
                      shall be filed by not later than April 2, 2020. SO ORDERED. Signed by Judge
                      John D. Bates on 3/23/2020. (lcjdb1) (Entered: 03/23/2020)
03/24/2020            Set/Reset Deadlines: Answer due by 4/2/2020. (tb) (Entered: 03/24/2020)


                                                                                                    2
     Case 1:20-cv-00329-JDB Document 43 Filed 09/07/21 Page 3 of 24



04/02/2020   6     ANSWER to 1 Complaint by U.S. DEPARTMENT OF STATE.(Burch, Alan)
                   (Entered: 04/02/2020)
04/16/2020   7     REPLY re 6 Answer filed by ROBERT A. MCNEIL. (ztd) Modified link on
                   4/20/2020 (znmw). (Entered: 04/17/2020)
04/17/2020   8     ORDER. See text of Order for details. Signed by Judge John D. Bates on
                   4/17/2020. (lcjdb1) (Entered: 04/17/2020)
04/17/2020         Set/Reset Deadlines: Proposed Briefing Schedule due by 5/19/2020. (tb)
                   (Entered: 04/17/2020)
05/19/2020    9    Joint STATUS REPORT by U.S. DEPARTMENT OF STATE. (Burch, Alan)
                   (Entered: 05/19/2020)
05/19/2020         MINUTE ORDER: Upon consideration of 9 joint status report, and the entire
                   record herein, it is hereby ORDERED that the parties shall file another joint
                   status report by not later than June 18, 2020, which shall include a proposed
                   schedule for further proceedings. Signed by Judge John D. Bates on 5/19/2020.
                   (lcjdb1) (Entered: 05/19/2020)
05/19/2020         Set/Reset Deadlines: Joint Status Report due by 6/18/2020. (tb) (Entered:
                   05/19/2020)
06/18/2020   10    Joint STATUS REPORT by U.S. DEPARTMENT OF STATE. (Burch, Alan)
                   (Entered: 06/18/2020)
06/22/2020         MINUTE ORDER: Upon consideration of 10 joint status report, and the entire
                   record herein, it is hereby ORDERED that the following schedule shall govern
                   further proceedings: plaintiff shall file his motion for summary judgment by not
                   later than June 26, 2020; defendant shall file its opposition to plaintiff's motion
                   for summary judgment and its cross−motion for summary judgment by not later
                   than July 20, 2020; plaintiff shall file his reply in support of his motion for
                   summary judgment and opposition to defendant's cross−motion by not later
                   than August 20, 2020; and defendant shall file its reply in support of its
                   cross−motion by not later than August 31, 2020. SO ORDERED. Signed by
                   Judge John D. Bates on 6/22/2020. (lcjdb1) (Entered: 06/22/2020)
06/23/2020         Set/Reset Deadlines: Cross Motion due by 7/20/2020. Response to Cross
                   Motion due by 8/20/2020. Reply to Cross Motion due by 8/31/2020. Summary
                   Judgment motion due by 6/26/2020. Response to Motion for Summary
                   Judgment due by 7/20/2020. Reply to Motion for Summary Judgment due by
                   8/20/2020. (tb) (Entered: 06/23/2020)
06/23/2020   11    MOTION for Summary Judgment by ROBERT A. MCNEIL (ztd) (Entered:
                   06/25/2020)
07/20/2020   12    MOTION for Summary Judgment by U.S. DEPARTMENT OF STATE
                   (Attachments: # 1 Declaration of Eric Stein, # 2 Declaration of Miguel
                   Gonzalez)(Burch, Alan) (Entered: 07/20/2020)
07/20/2020   13    Memorandum in opposition to re 11 MOTION for Summary Judgment filed by
                   U.S. DEPARTMENT OF STATE. (Attachments: # 1 Declaration of Eric Stein,
                   # 2 Declaration of Miguel Gonzalez)(Burch, Alan) (Entered: 07/20/2020)
08/13/2020   14


                                                                                                         3
     Case 1:20-cv-00329-JDB Document 43 Filed 09/07/21 Page 4 of 24



                   MOTION for Extension of Time to File Response/Reply as to 12 MOTION for
                   Summary Judgment by ROBERT A. MCNEIL (Attachments: # 1 Text of
                   Proposed Order)(ztd) (Entered: 08/13/2020)
08/13/2020         MINUTE ORDER: Upon consideration of 14 plaintiff's motion for an extension
                   of time, and the entire record herein, it is hereby ORDERED that the motion is
                   GRANTED; it is further ORDERED that plaintiff's reply in support of his
                   motion for summary judgment and opposition to defendants' cross−motion for
                   summary judgment shall be filed by not later than September 18, 2020. SO
                   ORDERED. Signed by Judge John D. Bates on 8/13/2020. (lcjdb1) (Entered:
                   08/13/2020)
08/14/2020         Set/Reset Deadlines: Response to Cross Motion due by 9/18/2020. Reply to
                   Motion for Summary Judgment due by 9/18/2020. (tb) (Entered: 08/14/2020)
09/17/2020   15    MOTION to Amend/Correct 1 Complaint, MOTION for Extension of Time to
                   by ROBERT A. MCNEIL (Attachments: # 1 Text of Proposed Order)(ztd)
                   (Entered: 09/18/2020)
09/21/2020         MINUTE ORDER: Upon consideration of 15 motion to amend/correct
                   complaint and for extension of time, and the entire record herein, it is hereby
                   ORDERED that the motion is DENIED WITHOUT PREJUDICE for failure to
                   comply with Local Civil Rule 7(m), which requires parties (including parties
                   appearing pro se) to "confer with opposing counsel in a good−faith effort to
                   determine whether there is any opposition to the relief sought and, if there is, to
                   narrow the areas of disagreement" before filing a nondispositive motion. It is
                   further ORDERED that, if plaintiff wishes to refile the motion, he shall confer
                   with the government and, in conformity with Rule 7(m), include in his motion
                   "a statement that the required discussion occurred, and a statement as to
                   whether the motion is opposed." SO ORDERED. Signed by Judge John D.
                   Bates on 9/21/2020. (lcjdb1) (Entered: 09/21/2020)
09/21/2020   16    Amended MOTION to Amend/Correct 1 Complaint by ROBERT A. MCNEIL
                   (ztd) (Entered: 09/23/2020)
09/21/2020   17    ERRATA by ROBERT A. MCNEIL. (ztd) (Entered: 09/23/2020)
09/24/2020         MINUTE ORDER: Upon consideration of 16 amended motion to
                   amend/correct complaint, and the entire record herein, it is hereby ORDERED
                   that the motion is GRANTED; it is further ORDERED that plaintiff shall file
                   his reply in support of his motion for summary judgment and opposition to
                   defendants' cross−motion for summary judgment, as well as any amended
                   complaint, by not later than October 16, 2020. SO ORDERED. Signed by Judge
                   John D. Bates on 9/24/2020. (lcjdb1) (Entered: 09/24/2020)
09/24/2020   18    NOTICE OF SUBSTITUTION OF COUNSEL by Michael A. Tilghman on
                   behalf of U.S. DEPARTMENT OF STATE Substituting for attorney Alan
                   Burch (Tilghman, Michael) (Entered: 09/24/2020)
09/25/2020         Set/Reset Deadlines: Amended Pleading due by 10/16/2020. Response to Cross
                   Motion due by 10/16/2020. Reply to Motion for Summary Judgment due by
                   10/16/2020. (tb) (Entered: 09/25/2020)
10/16/2020   19    AMENDED COMPLAINT against U.S. DEPARTMENT OF STATE,
                   INTERNAL REVENUE SERVICE OFFICE OF PROCEDURE AND


                                                                                                         4
     Case 1:20-cv-00329-JDB Document 43 Filed 09/07/21 Page 5 of 24



                   ADMINISTRATION filed by ROBERT A. MCNEIL. (Attachments: # 1
                   Exhibit, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit
                   E)(ztd) (Entered: 10/16/2020)
10/16/2020   20    Summons (1) Issued as to INTERNAL REVENUE SERVICE OFFICE OF
                   PROCEDURE AND ADMINISTRATION. (ztd) (Entered: 10/16/2020)
10/16/2020   21    REPLY to opposition to motion re 11 MOTION for Summary Judgment filed
                   by ROBERT A. MCNEIL. (Attachments: # 1 Exhibit, # 2 Exhibit A, # 3
                   Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit E)(ztd) (Entered:
                   10/16/2020)
10/16/2020   22    RESPONSE re 12 MOTION for Summary Judgment filed by ROBERT A.
                   MCNEIL. (Attachments: # 1 Exhibit, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit
                   C, # 5 Exhibit D, # 6 Exhibit E)(ztd) (Entered: 10/16/2020)
10/19/2020         MINUTE ORDER: Upon consideration of 22 plaintiffs response to defendants
                   cross−motion for summary judgment, and the entire record herein, it is hereby
                   ORDERED that defendant shall file its reply in support of its cross−motion by
                   not later than October 28, 2020. SO ORDERED. Signed by Judge John D.
                   Bates on 10/19/2020. (lcjdb1) (Entered: 10/19/2020)
10/20/2020         Set/Reset Deadlines: Reply to Cross Motion due by 10/28/2020. (tb) (Entered:
                   10/20/2020)
10/28/2020   23    REPLY to opposition to motion re 12 MOTION for Summary Judgment filed
                   by U.S. DEPARTMENT OF STATE. (Tilghman, Michael) (Entered:
                   10/28/2020)
10/29/2020   24    Consent MOTION for Extension of Time to File Response to Plaintiff's
                   Amended Complaint by U.S. DEPARTMENT OF STATE (Attachments: # 1
                   Text of Proposed Order)(Tilghman, Michael) Modified on 10/30/2020 (ztd).
                   (Entered: 10/29/2020)
10/30/2020   25    Consent MOTION to Substitute Party The United States of America for the
                   Internal Revenue Service, Consent MOTION to Clarify the United States' Time
                   to Respond to the Amended Complaint by INTERNAL REVENUE SERVICE
                   OFFICE OF PROCEDURE AND ADMINISTRATION, UNITED STATES
                   OF AMERICA (Attachments: # 1 Text of Proposed Order)(McMonagle, Ryan)
                   (Entered: 10/30/2020)
10/30/2020   26    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                   INTERNAL REVENUE SERVICE OFFICE OF PROCEDURE AND
                   ADMINISTRATION served on 10/20/2020 (ztd) (Entered: 11/03/2020)
11/03/2020         MINUTE ORDER: In consideration of 25 United States motion to substitute
                   proper party and clarify time to respond to amended complaint, and the entire
                   record herein, it is hereby ORDERED that the motion is GRANTED; it is
                   further ORDERED that the United States of America is substituted as the
                   proper party defendant in the place of the Internal Revenue Service; and it is
                   further ORDERED that the United States shall file its answer to 19 the amended
                   complaint by not later than January 4, 2021. SO ORDERED. Signed by Judge
                   John D. Bates on 11/3/2020. (lcjdb1) (Entered: 11/03/2020)
11/04/2020         Set/Reset Deadlines: Answer due by 1/4/2021. (tb) (Entered: 11/04/2020)


                                                                                                      5
     Case 1:20-cv-00329-JDB Document 43 Filed 09/07/21 Page 6 of 24



11/12/2020   27    ORDER denying 11 plaintiff's motion for summary judgment and granting 12
                   defendant Department of State's cross−motion for summary judgment. See text
                   of Order for details. Signed by Judge John D. Bates on 11/12/2020. (lcjdb1)
                   (Entered: 11/12/2020)
11/12/2020   28    MEMORANDUM OPINION. Signed by Judge John D. Bates on 11/12/2020.
                   (lcjdb1) (Entered: 11/12/2020)
11/13/2020         Set/Reset Deadlines: Answer due by 1/4/2021. (zjd) (Entered: 11/13/2020)
01/04/2021   29    MOTION to Dismiss for Lack of Jurisdiction and Failure to State a Claim by
                   UNITED STATES OF AMERICA (Attachments: # 1 Memorandum in Support,
                   # 2 Text of Proposed Order)(McMonagle, Ryan) (Entered: 01/04/2021)
01/18/2021   30    Memorandum in opposition to re 29 MOTION to Dismiss for Lack of
                   Jurisdiction and Failure to State a Claim filed by ROBERT A. MCNEIL.
                   (Attachments: # 1 Exhibit A, # 2 Exhibit b, # 3 Text of Proposed Order)(ztd)
                   (Entered: 01/21/2021)
01/28/2021   31    REPLY to opposition to motion re 29 MOTION to Dismiss for Lack of
                   Jurisdiction and Failure to State a Claim filed by UNITED STATES OF
                   AMERICA. (McMonagle, Ryan) (Entered: 01/28/2021)
02/22/2021   32    SURREPLY to re 29 MOTION to Dismiss for Lack of Jurisdiction and Failure
                   to State a Claim filed by ROBERT A. MCNEIL. (Attachments: # 1 Exhibit, # 2
                   Text of Proposed Order)(ztd); ("Let this be filed" signed 2/22/2021 by Judge
                   John D. Bates) (Entered: 02/24/2021)
03/18/2021   33    ORDER granting 29 motion to dismiss. See text of Order for details. Signed by
                   Judge John D. Bates on 3/18/2021. (lcjdb1) (Entered: 03/18/2021)
03/18/2021   34    MEMORANDUM OPINION. Signed by Judge John D. Bates on 3/18/2021.
                   (lcjdb1) (Entered: 03/18/2021)
04/15/2021   35    MOTION to Alter Judgment as to 33 Order on Motion to Dismiss/Lack of
                   Jurisdiction by ROBERT A. MCNEIL. (eg) (Entered: 04/19/2021)
05/03/2021   36    RESPONSE re 35 MOTION to Alter Judgment as to 33 Order on Motion to
                   Dismiss/Lack of Jurisdiction filed by UNITED STATES OF AMERICA.
                   (Morton, Benton) (Entered: 05/03/2021)
05/06/2021   37    ORDER denying 35 plaintiff's motion to alter judgment. See text of Order for
                   details. Signed by Judge John D. Bates on 5/6/2021. (lcjdb1) (Entered:
                   05/06/2021)
06/28/2021   38    NOTICE OF APPEAL as to 37 Order on Motion to Alter Judgment, 33 Order
                   on Motion to Dismiss/Lack of Jurisdiction by ROBERT A. MCNEIL. Fee
                   Status: No Fee Paid. Parties have been notified. (ztd) (Entered: 07/05/2021)
07/02/2021   40    USCA Appeal Fees received $ 505 receipt number 200142 re 38 Notice of
                   Appeal filed by ROBERT A. MCNEIL (ztd) Modified date filed on 7/8/2021
                   (ztd). (Entered: 07/08/2021)
07/02/2021   41    Supplemental Record on Appeal transmitted to US Court of Appeals re 40
                   USCA Appeal Fees ; (ztd) (Entered: 07/08/2021)
07/05/2021   39


                                                                                                   6
     Case 1:20-cv-00329-JDB Document 43 Filed 09/07/21 Page 7 of 24



                   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The fee remains to be paid
                   and another notice will be transmitted when the fee has been paid in the District
                   Court or motion to proceed In Forma Pauperis has been decided re 38 Notice of
                   Appeal. (ztd) (Entered: 07/05/2021)
07/14/2021         USCA Case Number 21−5161 for 38 Notice of Appeal filed by ROBERT A.
                   MCNEIL. (ztd) (Entered: 07/19/2021)
08/30/2021   42    Amended NOTICE OF APPEAL re appeal 38 by ROBERT A. MCNEIL. (ztd)
                   (Entered: 09/07/2021)




                                                                                                       7
         Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                Document43
                                         42 Filed
                                            Filed09/07/21
                                                  08/30/21 Page
                                                           Page81of
                                                                  of24
                                                                     2




                  UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA
                                  )
Robert A. McNeil,                 )
                                  )
      Plaintiff                   )
                                  )
      v.                          )     Civil Action No. 20-CV-00329-JDB
                                  )
U.S. State Department and         )
Internal Revenue Service,         )
                                  )
      Defendants                  )
 __________________________________________________________________
                          AMENDED NOTICE OF APPEAL
_____________________________________________________________________________

Per FRAP Rules 3 & 4, Plaintiff Robert A. McNeil provides his Amended Notice of Appeal to

the United States Court of Appeals for the District of Columbia of Judge John D. Bates’

Memorandum and Order [34] dismissing his case for lack of subject matter jurisdiction and

failure to state a claim, and Order [37] denying his Rule 59 Motion to Alter or Amend Judgment

[33].

Plaintiff McNeil, as a Pro Se litigant unskilled in the law, inadvertently failed to include the

Memorandum and Order [34] in his original Notice of Appeal and wishes to cure that error now.


Case No. 20-cv-00329 (JDB)



                                                                           August 30, 2021
Robert A. McNeil                                                               Date




                                                                                                   8
         Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                Document43
                                         42 Filed
                                            Filed09/07/21
                                                  08/30/21 Page
                                                           Page92of
                                                                  of24
                                                                     2




                                 CERTIFICATE of SERVICE

This is to certify that a copy of the foregoing “Amended Notice of Appeal” was served via
United States Mail, email, or CM/ECF on or about August 30, 2021:



Mr. Merrick B. Garland                            Mr. Charles P. Rettig
United States Attorney General                    Commissioner, IRS
U.S. Department of Justice                        Office of Procedure and Administration
950 Pennsylvania Ave., NW                         1111 Constitution Ave., NW
Room 5503                                         Room 5053
Washington, D.C. 20530                            Washington, D.C. 20224

Mr. David A. Hubbert                              Mr. Channing D. Phillips
Acting Assistant Attorney General                 U.S. Attorney for the District of
Tax Division                                      Columbia
U.S. Department of Justice                        Civil Process Clerk
950 Pennsylvania Ave., NW                         555 Fourth Street, NW
Washington, D.C. 20530                            Washington, D.C. 20001

Mr. Brian Hudak                                   Mr. Ryan O. McMonagle
Acting Chief, Civil Division                      Trial Attorney, Tax Division
U.S. Attorney’s Office                            U.S. Department of Justice
555 Fourth Street, NW                             P.O. Box 227, Ben Franklin Station
Washington, D.C. 20530                            Washington, D.C. 20044

Mr. Benton T. Morton
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227, Ben Franklin Station
Washington, D.C. 20044




Robert McNeil




                                                                                            9
        Case
        Case1:20-cv-00329-JDB
             1:20-cv-00329-JDB Document
                               Document43
                                        34 Filed
                                           Filed09/07/21
                                                 03/18/21 Page
                                                          Page10
                                                               1 of
                                                                 of12
                                                                    24




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



ROBERT A. McNEIL,

        Plaintiff,

               v.                                       Civil Action No. 20-329 (JDB)

UNITED STATES OF AMERICA

        Defendant.


                                MEMORANDUM OPINION

       This case has evolved out of a Freedom of Information Act (“FOIA”) request that the

plaintiff, Robert McNeil, filed with the U.S. Department of State (“State”) seeking

documentation substantiating State’s rejection of his passport application based on his apparent

delinquent taxpayer status. After both parties moved for summary judgment on a FOIA claim

that McNeil filed against State, McNeil requested and obtained several documents from the

Internal Revenue Service (“IRS”) responsive to the request at issue in his case against State.

Based on those documents, McNeil then amended his complaint with leave of the Court to add

the IRS as a defendant and to add claims challenging the IRS’s determination and certification to

State that he had “seriously delinquent tax debt.” The Court recently resolved cross-motions for

summary judgment on McNeil’s FOIA claim in State’s favor. This ruling left only his claims

against the IRS. The Government has now moved to dismiss the remainder of the amended

complaint. For the reasons explained below, the Court will grant that motion.




                                               1

                                                                                                    10
        Case
        Case1:20-cv-00329-JDB
             1:20-cv-00329-JDB Document
                               Document43
                                        34 Filed
                                           Filed09/07/21
                                                 03/18/21 Page
                                                          Page11
                                                               2 of
                                                                 of12
                                                                    24




                                           Background

       This case concerns State’s denial of McNeil’s passport application pursuant to § 7345 of

the Internal Revenue Code. 26 U.S.C. § 7345. That provision governs the “[r]evocation or

denial of [a] passport in case of certain tax delinquencies.” Id. Subsection (a) provides that “[i]f

the Secretary [of the Treasury] receives certification by the Commissioner of [the IRS] that an

individual has a seriously delinquent tax debt, the Secretary shall transmit such certification to

the Secretary of State” to deny, revoke, or limit the debtor’s passport. Id. § 7345(a). Subsection

(b) defines “seriously delinquent tax debt,” and subsection (c) explains how the reversal of a

certification might come about.        Id. § 7345(b)–(c).     Subsection (d) requires the IRS

Commissioner to “contemporaneously notify an individual of any certification under subsection

(a), or any reversal of certification under subsection (c).” Id. § 7345(d). Subsection (e), which

provides McNeil’s cause of action, concerns judicial review of certification and reads in full:

       (1) In general. After the Commissioner notifies an individual under subsection
           (d), the taxpayer may bring a civil action against the United States in a
           district court of the United States, or against the Commissioner in the Tax
           Court, to determine whether the certification was erroneous or whether the
           Commissioner has failed to reverse the certification. For purposes of the
           preceding sentence, the court first acquiring jurisdiction over such an action
           shall have sole jurisdiction.
       (2) Determination. If the court determines that such certification was erroneous,
           then the court may order the Secretary [of the Treasury] to notify the
           Secretary of State that such certification was erroneous.

Id. § 7345(e).

       McNeil filed this action against State after his passport application was denied pursuant

to § 7345(a) in June 2018. Compl. [ECF No. 1] ¶ 6. In order to dispute the validity of his

alleged tax liability, McNeil requested—first in written correspondence with State and

subsequently via identical FOIA requests to State and the IRS submitted on August 17, 2018—

“[a] copy of the signed, sworn Certification from the Secretary of the Treasury that was provided


                                                 2

                                                                                                       11
            Case
            Case1:20-cv-00329-JDB
                 1:20-cv-00329-JDB Document
                                   Document43
                                            34 Filed
                                               Filed09/07/21
                                                     03/18/21 Page
                                                              Page12
                                                                   3 of
                                                                     of12
                                                                        24




to the State department certifying that [he had] a ‘seriously delinquent’ tax debt.” See Compl.

Ex. 7 [ECF No. 1] at 33; Compl. Ex. 9 [ECF No. 1] at 41–42; Compl. Ex. 10 [ECF No. 1] at 48–

49.

        After unsuccessfully communicating directly with State regarding his FOIA request,

McNeil filed a complaint in this Court alleging that State had “violated FOIA by failing and/or

refusing to employ search methods reasonably likely to lead to the discovery” of the requested

certification and thus failing to produce it. Compl. ¶ 29. McNeil and State filed cross-motions

for summary judgment on June 23 and July 20, 2020, respectively. See Pl.’s Mot. for Summ. J.

[ECF No. 11]; Def.’s Mot. for Summ. J. [ECF No. 12]. After McNeil received and reviewed the

evidentiary materials appended to State’s motion, he submitted a further FOIA request to the

IRS. See Pl.’s Consent Mot. for Enlargement of Time to Reply to Def.’s Mot. for Summ. J.

[ECF No. 14] at 1. When the IRS responded to McNeil’s second FOIA request with additional

documents, he amended his complaint “to 1) change its character from a FOIA lawsuit to a

Judicial Review under 26 U.S.C. §7345(e); 2) add the Commissioner of Internal Revenue as a

Defendant; [and] 3) include language requiring further pleadings, discovery, depositions and

examination of witnesses to resolve [alleged IRS] errors.” Pl.’s Am. Rule 15(a)(2) Mot. for

Leave of Ct. to Amend Compl. and for Extension of Time [ECF No. 16] at 4.

        McNeil’s amended complaint incorporated by reference the entirety of his original

complaint and asserted new claims against the IRS challenging, inter alia, the IRS’s certification

of his delinquent tax debt under § 7345. 1 Am. Compl. [ECF No. 19] ¶¶ 7, 30–38. In light of the

documents produced by the IRS and the amended complaint’s shift in focus away from the initial


        1
           Pursuant to a consent motion filed by the Government, the Court substituted the United States in place of
the IRS as the proper party defendant on November 3, 2020, see Min. Order (Nov. 3, 2020); but to avoid confusion,
this opinion will refer to the claims McNeil raises in his amended complaint as against the IRS.



                                                         3

                                                                                                                       12
         Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                Document43
                                         34 Filed
                                            Filed09/07/21
                                                  03/18/21 Page
                                                           Page13
                                                                4 of
                                                                  of12
                                                                     24




FOIA claim, the Court resolved in State’s favor the then-pending cross-motions for summary

judgment on the FOIA claim. McNeil v. U.S. Dep’t of State, 2020 WL 7419673 (D.D.C. Nov.

12, 2020), (“MSJ Op.”). This left the new claims against the IRS as the only remaining part of

this litigation. The Government then moved to dismiss the amended complaint. U.S. Mot. to

Dismiss the Am. Compl. (“Mot.”) [ECF No. 29]. In his brief opposing that motion, McNeil

abandoned much of the relief he had originally sought in his amended complaint. See Pl.’s

Reply in Opp’n to U.S. Mot. to Dismiss the Am. Compl. (“Opp’n”) [ECF No. 30] at 1, 5. The

Court will describe in detail the relief McNeil seeks below, but in general he maintains a

challenge against the IRS’s certification to State that he had “seriously delinquent tax debt” and

has dropped broader claims disputing the debt itself. See id. The motion to dismiss is now fully

briefed and ripe for the Court’s consideration. 2

                                               Legal Standard

        To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain “‘a short and

plain statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957)); accord Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). Although “detailed

factual allegations” are not necessary, to provide the “grounds” of “entitle[ment] to relief,”

plaintiffs must furnish “more than labels and conclusions” or “a formulaic recitation of the

elements of a cause of action.” Twombly, 550 U.S. at 555 (citing Papapsan v. Allain, 478 U.S.

265, 286 (1986)). “To survive a motion to dismiss, a complaint must contain sufficient factual

        2
          Briefing on the motion includes a surreply from McNeil. Pl.’s Resp. to U.S. Reply in Supp. of its Mot. to
Dismiss (“Surreply”) [ECF No. 32]. The Court has granted leave to file the surreply, but it does not alter the
outcome here because it merely repeats arguments and passages from McNeil’s amended complaint and opposition
brief.



                                                        4

                                                                                                                      13
        Case
        Case1:20-cv-00329-JDB
             1:20-cv-00329-JDB Document
                               Document43
                                        34 Filed
                                           Filed09/07/21
                                                 03/18/21 Page
                                                          Page14
                                                               5 of
                                                                 of12
                                                                    24




matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570); accord Atherton v. D.C.

Office of the Mayor, 567 F.3d 672, 681 (D.C. Cir. 2009). Determining the plausibility of a claim

for relief is a “context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679 (citation omitted).

       The Court accepts McNeil’s factual allegations as true for purposes of evaluating a

motion to dismiss. Ashcroft, 556 U.S. at 679. In addition, “[a] document filed pro se,” like all of

McNeil’s filings, must be “liberally construed.” Hill v. Assocs. for Renewal in Educ., Inc., 897

F.3d 232, 236 (D.C. Cir. 2018) (quoting Erickson, 551 U.S. at 94). McNeil is entitled to “the

benefit of all inferences that can be derived from the facts alleged,” Irving v. D.C., No. 19-cv-

3818, 2021 WL 495041, at *1 (D.D.C. Feb. 9, 2021) (quoting Am. Nat’l Ins. Co. v. FDIC, 642

F.3d 1137, 1139 (D.C. Cir. 2011)). Although pro se complaints are “held to ‘less stringent

standards than formal pleadings drafted by lawyers’ . . . ‘a pro se complaint, like any other, must

present a claim upon which relief can be granted,’ as required by Rule 12(b)(6).” Id. at *3 (first

quoting Haines v. Kerner, 404 U.S. 519, 520 (1972), and then quoting Henthorn v. Dep’t of

Navy, 29 F.3d 682, 684 (D.C. Cir. 1994) (citation omitted)).          “In determining whether a

complaint states a claim, the court may consider the facts alleged in the complaint, documents

attached thereto or incorporated therein, and matters of which it may take judicial notice.” Abhe

& Svoboda, Inc. v. Chao, 508 F.3d 1052, 1059 (D.C. Cir. 2007) (quoting Stewart v. Nat’l Educ.

Ass’n, 471 F.3d 169, 173 (D.C. Cir. 2006)).

                                              Analysis

       Because of the shifting nature of McNeil’s filings, identifying the relief he seeks here

requires somewhat more analysis on the front end than it would in most cases. In his amended




                                                 5

                                                                                                      14
          Case
          Case1:20-cv-00329-JDB
               1:20-cv-00329-JDB Document
                                 Document43
                                          34 Filed
                                             Filed09/07/21
                                                   03/18/21 Page
                                                            Page15
                                                                 6 of
                                                                   of12
                                                                      24




complaint, McNeil requested injunctive relief that would order the IRS to do four things: (1)

“inform the state department that the certification [of McNeil as having seriously delinquent tax

debt] was erroneous”; (2) “remove [McNeil’s] name and all other personal information from its

list of Americans with ‘seriously delinquent federal tax debt’”; (3) “classify [his] alleged ‘debt’

as uncollectible for the years 2000 thru 2018 because no Notice of Determination or Notice of

Deficiency was sent to [him]”; and (4) “return ALL monies unlawfully confiscated from [him]

during the years 2000 thru 2018 . . . plus interest.” Am. Compl. at 14. 3 In his response to the

Government’s motion to dismiss, McNeil informed the Court that “upon further research and

reflection, [he] concede[s] that much of the relief sought in [his] Amended Complaint is

unavailable.” Opp’n at 1. Accordingly, he has limited what injunctive relief he seeks.

        Now McNeil is only asking the Court to “[f]ind that the certification concerning [him]

was erroneous, in accordance with 26 U.S.C. § 7345(e)(1),” and to “[o]rder the Secretary of the

Treasury to notify the Secretary of State that [his] certification was erroneous, in accordance

with 26 U.S.C. § 7345(e)(2).” Id. at 5. This paring down of the case simplifies matters in some

obvious ways and complicates them in another. The complicating factor is that McNeil did not

request a judicial finding concerning the erroneousness of the IRS’s certification of his debt in

his amended complaint, so it is at least somewhat ambiguous whether, in making this request, he

is rephrasing some other relief he had previously requested or simply laying out a prerequisite

finding the Court must make before awarding him an injunction under § 7345(e)(2). See Am.

Compl. at 14; Opp’n at 5. The Court believes the latter option is the best reading of his filings



         3
            The amended complaint also sought a court order directing “the State Department . . . to waive the
passport application fee and issue [McNeil’s] new passport” once his certification is rescinded and he submits a new
passport application. Am. Compl. at 14. The Court already denied this fifth requested form of injunctive relief
when granting the State Department’s motion for summary judgment because McNeil had not stated any cause of
action that would entitle him to such relief. MSJ Op. at 7.



                                                         6

                                                                                                                       15
        Case
        Case1:20-cv-00329-JDB
             1:20-cv-00329-JDB Document
                               Document43
                                        34 Filed
                                           Filed09/07/21
                                                 03/18/21 Page
                                                          Page16
                                                               7 of
                                                                 of12
                                                                    24




and therefore construes the two requested forms of relief identified in McNeil’s opposition as

essentially duplicative.

       When he restates his requested relief in his opposition, McNeil points to paragraphs

(e)(1) and (e)(2) of § 7345, but only the latter lays out a form of injunctive relief that a court can

award. Paragraph (e)(1) creates a cause of action: “the taxpayer may bring a civil action . . . to

determine whether the [IRS’s] certification [of a taxpayer’s seriously delinquent tax debt] was

erroneous.” 26 U.S.C. § 7345(e)(1); see id. § 7345(a). Paragraph (e)(2) describes the relief

available in an action under (e)(1): “If the court determines that such certification was erroneous,

then the court may order the Secretary [of the Treasury] to notify the Secretary of State that such

certification was erroneous.” Id. § 7345(e)(2). The Court understands McNeil’s opposition to be

asking that this Court make the inquiry described in (e)(1) and then reach the conclusion

identified in (e)(2). This would amount to a properly stated claim, if the facts McNeil alleges

meet the standard necessary to survive a motion under Rule 12(b)(6), see Iqbal, 556 U.S. at 678,

but only one form of relief would be available if the claim were to succeed—the injunction

described in paragraph (e)(2). See Ruesch v. Commissioner, 154 T.C. 289 (T.C. 2020) (“The

statute specifies no other form of relief that we may grant.”); see also Maehr v. Dep’t of State,

No. 18-cv-2948, 2020 WL 967754 at *3 (D. Colo. Feb. 28, 2020) (“This section permits a

taxpayer to challenge the . . . certification of delinquency, not the resulting passport revocation

by the Secretary of State.”).

       Although the Court is mindful of its obligation to “construe a pro se plaintiff’s filings

liberally,” Schnitzler v. United States, 761 F.3d 33, 38 (D.C. Cir. 2014), there is no other

plausible reading of McNeil’s requested relief that helps his case. The only other plausible

interpretation of McNeil’s opposition brief is that his request seeking a finding that the IRS’s




                                                  7

                                                                                                         16
          Case
          Case1:20-cv-00329-JDB
               1:20-cv-00329-JDB Document
                                 Document43
                                          34 Filed
                                             Filed09/07/21
                                                   03/18/21 Page
                                                            Page17
                                                                 8 of
                                                                   of12
                                                                      24




certification was erroneous simply rephrases his request in the amended complaint for an order

requiring the IRS to remove him from “its list of Americans with ‘seriously delinquent federal

tax debt.’” Am. Compl. at 14. But if the Court were to adopt this interpretation, McNeil would

be no better off because the Court lacks jurisdiction to enter any such order. Section 7345(e)(1)

does not allow this, and McNeil does not identify any other statute under which the Court could

issue such an order removing an individual from any IRS list. 4

         Read properly, McNeil’s pared-down request for relief is fairly straightforward. He is

bringing an action authorized under 26 U.S.C. § 7345(e)(1) that asks the Court “to determine

whether [his] certification was erroneous” and he seeks the relief authorized under 26 U.S.C.

§ 7345(e)(2), an order directing the IRS “to notify the Secretary of State” to that effect. The

jurisdictional question—which was the subject of extensive briefing in the motion to dismiss—is

simple now that McNeil has limited the scope of his requested relief. His suit is authorized by,

and the remaining injunctive relief he seeks could be granted under, § 7345(e). It would seem

that the Government agrees with this analysis, as its reply brief only raises jurisdictional

concerns in reference to the possibility that McNeil is seeking to “challenge the underlying

assessments” of his tax debts by the Government. United States’ Reply in Supp. of its Mot. to

Dismiss (“Reply”) [ECF No. 31] at 2–3. Hence, the only question at this time is not jurisdiction,


          4
            In fact, there is not even any mention of a “list of Americans with ‘seriously delinquent federal tax debt,’”
Am. Compl. at 14, anywhere in § 7345. McNeil seems to have derived the idea that such a list exists from emails
contained in materials he obtained under FOIA in which one IRS officer “certif[ies] that the taxpayers listed in [a
particular file attached to the email] . . . denoted with an indicator of N have a seriously delinquent tax debt,” and
another concurs with the assessment that this file should “be transmitted to the State Department.” Am. Compl., Ex.
A [ECF No. 19-2] at 9, 17. It appears that the “list,” to the extent there is one, is only created by the IRS as part of
the process of certifying the relevant debtors to State. There is no indication that any other “list” is kept by the IRS,
and even if there were, there is no reason to think that taking McNeil’s name off the list would eliminate his debts,
as he sometimes seems to suggest. Undoubtedly any such “list” only reflects debts recorded and monitored
elsewhere in the IRS’s files. Further, if a “list” did exist, and if removing McNeil’s name from it would functionally
eliminate his debts, a lawsuit seeking to accomplish that would be untenable under the Anti-Injunction Act, 26
U.S.C. § 7421, which bars any “suit for the purpose of restraining the assessment or collection of any tax,” subject to
certain statutory exemptions, none of which would be relevant here.



                                                           8

                                                                                                                            17
        Case
        Case1:20-cv-00329-JDB
             1:20-cv-00329-JDB Document
                               Document43
                                        34 Filed
                                           Filed09/07/21
                                                 03/18/21 Page
                                                          Page18
                                                               9 of
                                                                 of12
                                                                    24




but instead whether McNeil has alleged sufficient facts to state a claim that could result in the

Court ordering the Secretary of the Treasury to inform the Secretary of State that the certification

of his debt was erroneous under 26 U.S.C. § 7345(e)(2).

       In his opposition, McNeil gives two reasons why he is entitled to the limited relief he still

seeks. First, he argues that he was never notified that the IRS had certified to State that he had a

seriously delinquent tax debt. Opp’n at 2. McNeil attached to his amended complaint copies of

two different IRS Notices that should have informed him of the IRS’s certification of his debt.

Am. Compl., Ex. A at 4–9, 12–17. He obtained these through the FOIA request he submitted to

the IRS, but he claims he never received copies from the IRS when he should have because the

IRS sent them to a Tucson, Arizona address where he has never lived. Am. Compl. at 11–12;

Opp’n at 2. The Court takes this fact as true for purposes of this motion. See Iqbal, 556 U.S. at

678.

       Even if McNeil is able to prove that he never received these Notices, though, it would not

mean that the IRS’s certification was erroneous. As the Government observes, § 7345 does not

say that a flawed or failed notice renders a certification erroneous. Reply at 3–4. Subsections (a)

and (b) describe when the the Secretary of the Treasury must transmit certification to the

Secretary of State and identify which debts qualify as “seriously delinquent tax debt.” 26 U.S.C.

§ 7345(a)–(b). Neither subsection says that proper notice is an element of or a prerequisite to a

proper certification by the IRS of a seriously delinquent tax debt. In fact, subsection (d) says that

notice to the taxpayer should be “contemporaneous[]” with certification to State, so it logically

cannot be a prerequisite to that certification. 26 U.S.C. § 7345(d). Further, because subsection

(e) includes no statute of limitations, there is no reason why improper notice under subsection (d)

would prejudice a taxpayer who, like McNeil, does not learn about the certification of his debt in




                                                 9

                                                                                                        18
             Case 1:20-cv-00329-JDB Document 43
                                             34 Filed 09/07/21
                                                      03/18/21 Page 19
                                                                    10 of 24
                                                                          12




a sufficiently timely manner. See id. § 7345(e). The text of the statute suggests that the purpose

of the notice requirement is to inform the debtor “in simple and nontechnical terms of the right to

bring a civil action under subsection (e).” 5 Id. Therefore, McNeil’s argument concerning the

notice requirement fails because even if notice was not effected here, it would not mean that the

IRS’s certification of his debt to the State Department was erroneous.

         McNeil’s second argument is that the Notices sent to Arizona falsely suggest that “either

a Form 1040 or 1040A had been filed for” each year from 2003 to 2006 and from 2008 to 2012

even though, according to McNeil, “no Form 1040 or 1040A exists in IRS’[s] records” for those

years. Opp’n at 2. McNeil’s argument then seems to be that the IRS’s certification of his debt

was erroneous because in identifying his “seriously delinquent tax debt,” the IRS pointed to

flawed or fraudulent records. Even assuming the IRS did rely on faulty records, McNeil would

need a different mechanism to contest that. Indeed, his argument sounds more like a challenge to

the underlying tax assessments against him or to the way the IRS assesses the taxes owed by

non-filers. The argument therefore goes beyond the scope of the challenge that § 7345(e) allows.

Paragraph (e)(1) only allows a court “to determine whether the certification was erroneous or

whether the Commissioner [of the IRS] has failed to reverse [a] certification.” 26 U.S.C.

§ 7345(e)(1) (emphasis added). It does not allow an action to determine the validity of an

underlying tax debt.

         McNeil’s theory would transform the limited waiver of the government’s sovereign

immunity under § 7345(e) into a mechanism for challenging any number of aspects of an

underlying seriously delinquent tax debt or IRS monitoring and recordkeeping procedures. If


         5
           Although the Court credits McNeil’s claim that he never received notice for the purposes of this motion, it
also notes, as the Government has pointed out, that McNeil did manage to bring exactly such an action. See Reply
at 3–4 n.3.



                                                         10

                                                                                                                         19
        Case 1:20-cv-00329-JDB Document 43
                                        34 Filed 09/07/21
                                                 03/18/21 Page 20
                                                               11 of 24
                                                                     12




Congress intended that a case under § 7345(e) would be such a powerful tool for scrutinizing the

IRS, surely it would have provided for more extensive remedies than just the correction of the

erroneous certification. See Ruesch, 154 T.C. at 295–96 (quoting Staff of J. Comm. on Taxation,

General Explanation of Tax Legislation Enacted in 2015, at 93 (J. Comm. Print 2016) (“[The

Court] may order the Secretary of the Treasury to notify the Secretary of State of the error. No

other relief is authorized.”)); Maehr, 2020 WL 967754 at *3. Instead, the limited scope of relief

available under § 7345 indicates that Congress intended for courts to scrutinize only a narrow set

of grounds on which a certification might be erroneous.          Section 7345 defines “seriously

delinquent tax debt” as “an unpaid, legally enforceable Federal tax liability of an individual” that

has been “assessed,” is “greater than $50,000” and is subject to a notice of lien or a levy. 26

U.S.C. § 7345(b)(1).        The provision’s focus on these characteristics—nonpayment,

enforceability, assessment, an amount over $50,000, and the appropriate lien or levy—suggests

that they are the proper focus of the Court’s determination under § 7345(e). McNeil has not

raised arguments that go to any of these, but has instead argued that the IRS’s procedures for

calculating his underlying debt are unlawful.

       To be sure, the phrase “Federal tax liability” is also part of the definition of “seriously

delinquent tax debt,” but treating tax liability as an element of a proper (i.e., non-erroneous)

certification and allowing the accuracy of a federal tax liability to be challenged under § 7345(e)

leads to counterintuitive if not absurd results. McNeil suggests that the Court should treat the

reference to “Federal tax liability” as transforming § 7345 into a vehicle by which a litigant can

challenge any aspect of an underlying “seriously delinquent tax debt” or of an IRS procedure that

led to that debt’s assessment. This is at odds with both the very limited relief available under

§ 7345(e)(2) and with the types of tax-collection challenges that can generally be brought in




                                                11

                                                                                                       20
             Case 1:20-cv-00329-JDB Document 43
                                             34 Filed 09/07/21
                                                      03/18/21 Page 21
                                                                    12 of 24
                                                                          12




federal court. Indeed, Congress has tightly limited the availability of injunctive relief when it

comes to tax assessment and collection through the Anti-Injunction Act, which deprives the

federal courts of jurisdiction over any “suit for the purpose of restraining the assessment or

collection of any tax,” subject to limited statutory exemptions, none of which would be relevant

here. 26 U.S.C. § 7421(a). 6

         The Court finds no support in § 7345 or anywhere else in the tax code for the notion that

Congress wanted § 7345(e) to become a vehicle for challenging IRS procedures and tax

assessments that cannot otherwise be challenged. Because the Court finds that Congress did not

intend for McNeil’s argument about the Forms 1040 and 1040A to be the basis for a claim under

§ 7345(e), and because he cannot argue that the IRS’s certification was erroneous based on a

flawed notice, he has failed to state a claim upon which the Court could grant him relief under

§ 7345(e)(2).

                                                        Conclusion

         For the foregoing reasons, the Court will grant the Government’s motion to dismiss. A

separate order will be issued on this date.

                                                                                                /s/
                                                                                         JOHN D. BATES
                                                                                    United States District Judge
Dated: March 18, 2021




         6
           McNeil is undoubtedly familiar with the Anti-Injunction Act because, in the past five years, courts in this
district have on multiple occasions—including just this past January—cited it when dismissing cases that he brought
or joined in which he challenged IRS procedures for the assessment of taxes against non-filers. E.g., Ellis v.
Jackson, 319 F. Supp. 3d 23, 29-30 (D.D.C. 2018), reconsideration denied, 2020 WL 134864 (D.D.C. Jan. 20,
2020); McNeil v. Comm’r, 179 F. Supp. 3d 1, 7–8 (D.D.C. 2016); see also Reply at 5 (collecting related cases that
the IRS represents were brought by “Mr. McNeil and his associates”).



                                                         12

                                                                                                                         21
        Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                 Document43
                                          37 Filed
                                              Filed09/07/21
                                                    05/06/21 Page
                                                              Page22
                                                                   1 of 24
                                                                        3




                            `UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  ROBERT A. McNEIL,

         Plaintiff,
                 v.                                                Civil Action No. 20-329 (JDB)
  UNITED STATES OF AMERICA,

         Defendant.


                                              ORDER

       Plaintiff Robert McNeil has filed a motion under Federal Rule of Civil Procedure 59

seeking to alter or amend this Court’s March 18, 2021 Memorandum Opinion and Order

dismissing his amended complaint. Pl.’s Rule 59 Mot. to Alter or Amend J. (“Mot.”) [ECF No.

35]. Granting a motion to alter or amend a judgment under Rule 59(e) is “an extraordinary

measure.” Leidos, Inc. v. Hellenic Republic, 881 F.3d 213, 217 (D.C. Cir. 2018) (citing Firestone

v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996) (per curiam)). As such, “[m]otions under [Rule]

59(e) are disfavored and relief from judgment is granted only when the moving party establishes

extraordinary circumstances.” Odhiambo v. Republic of Kenya, 947 F. Supp. 2d 30, 34 (D.D.C.

2013) (quotation omitted). A Rule 59(e) motion does not provide a party with a blank slate from

which to relitigate old issues or present new legal theories in support of its already-rejected claims.

Id. at 35 (citing Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5 (2008)); Patton Boggs LLP

v. Chevron Corp., 683 F.3d 397, 403 (D.C. Cir. 2012). Rather, a district court “need not” grant

such a motion unless it “finds that there is an intervening change of controlling law, the availability

of new evidence, or the need to correct a clear error or prevent manifest injustice.” Id. (quoting

Ciralsky v. Cent. Intel. Agency, 355 F.3d 661, 671 (D.C. Cir. 2004)).


                                                  1


                                                                                                          22
        Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                 Document43
                                          37 Filed
                                              Filed09/07/21
                                                    05/06/21 Page
                                                              Page23
                                                                   2 of 24
                                                                        3




       McNeil’s motion fails to clear the high bar set by Rule 59(e). He points to three aspects of

this Court’s March 18 opinion that he characterizes as “‘clear errors’ working ‘manifest’ injustice

on [him] and [his] life,” Mot. at 1, but in so doing he merely repeats arguments that this Court

already considered and rejected.

       First, he claims that the Court did not accept as true his assertion that the IRS maintains a

“list of Americans with seriously delinquent tax debt.” Id. at 8–11. In fact, the Court accepted

this allegation—along with all the other allegations in McNeil’s amended complaint—as true.

McNeil v. United States, Civ. A. No. 20-329 (JDB), 2021 WL 1061221, at *3 (D.D.C. Mar. 18,

2021). While the Court did express some doubt that such a “list” exists in the form McNeil

suggests, these comments were only included in order to help explain some of McNeil’s apparent

misunderstandings of the IRS processes. See id. at *4 n.4. The Court’s core holding on the

relevant claim was that, as a matter of law, the statute under which he brought his case does not

provide a cause of action to remove him from any such list. See id. at *4 (citing 26 U.S.C. § 7345).

       Next, he claims the Court erred by reading 26 U.S.C. § 7345 as not permitting a plaintiff

to challenge the validity of an underlying tax debt. Mot. at 11–13. McNeil advanced this same

argument in his prior filings, and it was considered and rejected. See McNeil, 2021 WL 1061221,

at *5–6. McNeil cannot now use Rule 59(e) to take a second bite at the apple. See Estate of

Gaither ex rel. Gaither v. Dist. of Columbia, 771 F. Supp. 2d 5, 10 (D.D.C. 2011) (“[M]otions for

reconsideration cannot be used as ‘an opportunity to reargue facts and theories upon which a court

has already ruled.” (quoting SEC v. Bilzerian, 729 F. Supp. 2d 9, 14 (D.D.C. 2010))).

       Finally, McNeil argues that this Court’s decision is inconsistent with 26 U.S.C. § 6213 and

what he asserts is “binding Supreme Court precedent” from a case called “Weldon v. United

States.” Mot. at 13–14. Once again, McNeil made the same argument in his prior filings. See,



                                                 2


                                                                                                       23
        Case
         Case1:20-cv-00329-JDB
              1:20-cv-00329-JDB Document
                                 Document43
                                          37 Filed
                                              Filed09/07/21
                                                    05/06/21 Page
                                                              Page24
                                                                   3 of 24
                                                                        3




e.g., Pl.’s Response to Gov’t’s Reply in Supp. of its Mot. to Dismiss [ECF No. 32] at 6–7. As this

Court held, Section 7345(e)—under which McNeil brought the present action—is not “a vehicle

by which a litigant can challenge any aspect of an underlying ‘seriously delinquent tax debt’ or of

an IRS procedure that led to that debt’s assessment,” including the procedures laid out in Section

6213. See McNeil, 21 WL 1061221, at *6. As for the passage McNeil cites from what he calls

“the Supreme Court’s decision in Weldon v. [United States],” see Mot. at 14 (citing Pl.’s Am.

Compl. Ex. E [ECF No. 19-6] at 4–5), it is not, in fact, from the Supreme Court at all. Instead, the

quoted language comes from a 1998 government brief in opposition to a petition for certiorari in

that case. See, Pl.’s Am. Compl. Ex. E (attaching Br. for the U.S. in Opp’n to Pet. for Writ of

Certiorari, Weldon v. United States, No. 98-383 (Oct. 1998)). The Supreme Court denied

certiorari in that case, so no Supreme Court decision ever issued. See Weldon v. United States,

525 U.S. 1040 (1998) (table). Hence, McNeil’s third argument is also without merit.

         For the foregoing reasons, [35] McNeil’s Motion to Alter or Amend Judgment is

DENIED.

       SO ORDERED.


                                                                                /s/
                                                                         JOHN D. BATES
                                                                    United States District Judge
Dated: May 6, 2021




                                                 3


                                                                                                       24
